
	
		II
		110th CONGRESS
		2d Session
		S. 3132
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for the capture and sequestration of carbon dioxide from an industrial
		  source.
	
	
		1.Short titleThis Act may be cited as the
			 Accelerating Carbon Capture and
			 Sequestration Act of 2008.
		2.Tax credit for carbon
			 dioxide sequestration
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business credits) is amended by
			 adding at the end the following new section:
				
					45Q.Credit for
				carbon dioxide sequestration
						(a)General
				ruleFor purposes of section
				38, the carbon dioxide sequestration credit for any taxable year is an amount
				equal to the sum of—
							(1)$20 per metric ton
				of qualified carbon dioxide which is—
								(A)captured by the
				taxpayer at a qualified facility, and
								(B)disposed of by
				the taxpayer in secure geological storage, and
								(2)$10 per metric
				ton of qualified carbon dioxide which is—
								(A)captured by the
				taxpayer at a qualified facility, and
								(B)used by the
				taxpayer as a tertiary injectant in a qualified enhanced oil or natural gas
				recovery project.
								(b)Qualified carbon
				dioxideFor purposes of this section—
							(1)In
				generalThe term qualified carbon dioxide means
				carbon dioxide captured from an industrial source which—
								(A)would otherwise be
				released into the atmosphere as industrial emission of greenhouse gas,
				and
								(B)is measured at the
				source of capture and verified at the point of disposal or injection.
								(2)Recycled carbon
				dioxideThe term qualified carbon dioxide includes
				the initial deposit of captured carbon dioxide used as a tertiary injectant.
				Such term does not include carbon dioxide that is re-captured, recycled, and
				re-injected as part of the enhanced oil and natural gas recovery
				process.
							(c)Qualified
				facilityFor purposes of this section, the term qualified
				facility means any industrial facility—
							(1)which is owned by
				the taxpayer,
							(2)at which carbon
				capture equipment is placed in service, and
							(3)which captures
				not less than 500,000 metric tons of carbon dioxide during the taxable
				year.
							(d)Special rules
				and other definitionsFor purposes of this section—
							(1)Only carbon
				dioxide captured and stored or used within the United States taken into
				accountThe credit under this section shall apply only with
				respect to qualified carbon dioxide—
								(A)the capture of
				which is within the United States (within the meaning of section 638(1)) or a
				possession of the United States (within the meaning of section 638(2)),
				and
								(B)which is stored
				in secure geological storage, or used as a tertiary injectant in a qualified
				enhanced oil or natural gas recovery project, located within the United States
				(as so defined) or a possession of the United States (as so defined).
								(2)Secure
				geological storageThe Secretary, in consultation with the
				Administrator of the Environmental Protection Agency, shall establish
				regulations for determining adequate security measures for the geological
				storage of carbon dioxide under subsection (a)(1)(B) such that the carbon
				dioxide does not escape into the atmosphere. Such term shall include storage at
				deep saline formations and unminable coal seems under such conditions as the
				Secretary may determine under such regulations.
							(3)Tertiary
				injectantThe term tertiary injectant has the same
				meaning as when used within section 193(b)(1).
							(4)Qualified
				enhanced oil or natural gas recovery projectThe term
				qualified enhanced oil or natural gas recovery project has the
				meaning given the term qualified enhanced oil recovery project by
				section 43(c)(2), by substituting crude oil or natural gas for
				crude oil in subparagraph (A)(i) thereof.
							(5)Credit
				attributable to taxpayerAny credit under this section shall be
				attributable to the person that captures and physically or contractually
				ensures the disposal of or the use as a tertiary injectant of the qualified
				carbon dioxide, except to the extent provided in regulations prescribed by the
				Secretary.
							(6)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any qualified carbon
				dioxide which ceases to be captured, disposed of, or used as a tertiary
				injectant in a manner consistent with the requirements of this section.
							(7)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2008, there shall be
				substituted for each dollar amount contained in subsection (a) an amount equal
				to the product of—
								(A)such dollar amount, multiplied by
								(B)the inflation
				adjustment factor for such calendar year determined under section 43(b)(3)(B)
				for such calendar year, determined by substituting 2007 for
				1990.
								(e)Application of
				sectionThe credit under this section shall apply with respect to
				qualified carbon dioxide before the end of the calendar year in which the
				Secretary, in consultation with the Administrator of the Environmental
				Protection Agency, certifies that 75,000,000 metric tons of qualified carbon
				dioxide have been captured and disposed of or used as a tertiary
				injectant.
						.
			(b)Conforming
			 amendmentSection 38(b) of the Internal Revenue Code of 1986
			 (relating to general business credit) is amended by striking
			 plus at the end of paragraph (32), by striking the period at the
			 end of paragraph (33) and inserting , plus, and by adding at the
			 end of following new paragraph:
				
					(34)the carbon dioxide sequestration credit
				determined under section
				45Q(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 other credits) is amended by adding at the end the following new
			 section:
				
					
						Sec. 4QO. Credit for carbon dioxide
				sequestration.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply carbon
			 dioxide captured after the date of the enactment of this Act.
			
